Citation Nr: 0941290	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  04-20 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a low back 
disability characterized as low back strain and lumbar 
arthritis. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had active service from August 1965 to July 1969, 
and from April 1971 to May 1987.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, CA.

In July 2006, the Board remanded the case for specific 
development.  In a decision in December 2007, the Board held 
that new and material evidence had been submitted and the 
claims for entitlement to service connection for inguinal 
hernia, right shoulder disorder and low back strain had been 
reopened.  The Board granted service connection for inguinal 
hernia, cervical arthritis and a chronic right shoulder 
disorder.  The Board further remanded the issues shown on the 
cover of this decision for specified evidentiary development.  
In a subsequent rating action, the VARO added right upper 
extremity radiculopathy with hand atrophy to the service-
connected disabilities.  

Thus, in part as a result of actions taken during the course 
of this appeal including by the Board and/or effectuation of 
such actions, service connection is now in effect for right 
shoulder strain, rated as 10 percent disabling; degenerative 
disc disease of the cervical spine, rated as 10 percent 
disabling; radiculopathy of the right upper extremity with 
hand atrophy, rated as 10 percent disabling; and cyst, 
recurrent, behind the left ear; residuals scar from 
laceration of the left knee; and fracture of the distal 5th 
metacarpal, and inguinal hernia, each rated as noncompensably 
disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection. 38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain diseases, such as arthritis, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Any increase in severity of a non-service- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected.  This regulation was 
amended during the pendency of this claim and appeal.   

It should be noted that the character of the aggregate 
service connected disabilities has changed measurably during 
the course of the current appeal.  Service connection is now 
in effect for disabilities to include, in pertinent part, 
right shoulder strain, degenerative disc disease of the 
cervical spine, radiculopathy of the right upper extremity 
with hand atrophy, residual, scar from laceration of the left 
knee; and fracture of the distal 5th metacarpal.  

Thus, there is potential for the issues shown on the front 
page to be service-connected on a variety of premises, 
including as secondary to or having been impacted by the now 
newly service-connected other orthopedic problems. 

In order to obtain the required data upon which to render an 
equitable resolution of the remaining issues, however, and 
for clarification purposes, the following was contained in 
the Board's 2007 remand:

Low Back Strain and Lumbar Arthritis

Service medical records show numerous complaints of 
low back pain and at least one incident of low back 
trauma in March 1981 at which time X-rays were 
undertaken.  The prevailing in-service low back 
diagnosis was lumbosacral strain although there are 
notations that he had a history of arthritis.

On VA examination in May 1987, the Veteran reported 
that he had pain in his back and locking.  On 
examination, the back showed mild lumbar tenderness 
but no spasm; straight leg raising as negative and 
there was full range of motion.  X-rays were not 
taken.

At the time the Veteran reopened his claim in 1991, 
he said that he been lifting milk racks and his 
foot slipped out and his hurt his back for which he 
was seen at the sick call and at the base hospital 
and put on quarters.  

Treatment records from a private care-giver in 2000 
referred to soreness in the neck and lower back.  
Other treatment records show signs of degenerative 
changes.  

A private care-giver in February 2007 noted mild 
dextroscoliosis in the thoracolumbar spine with 
minimal osteophytes of the spine but no compression 
fractures or acute bony abnormalities.  

On VA examination in April 2007, the examiner noted 
the presence of lumbosacral degenerative changes.  
However, after stating that records had been 
reviewed, the examiner reported that the Veteran 
had had no sign of lumbar strain in service 
records, and concluded that his current changes 
were too remote from service and probably due to 
aging.  

The Board would note that since the examiner's 
statement as to in-service complaints was entirely 
inconsistent with the actual evidence in service 
medical records, it can only be assumed that 
perhaps all of the records were not available for 
review.  

In any case, the grant hereof of service connection 
for other problems may also impact whether service 
connection is warranted for lumbosacral strain with 
degenerative changes.  This must be also addressed 
by the VARO. 

Left Shoulder

Service medical records primarily relate to the 
right shoulder.  However, on at least one occasion, 
which shoulder is not designated, so it is unclear 
whether the pain was then in right or left 
shoulder. 

In November 1981, he was seen for upper sternal 
border pain just to the left and between the 
shoulder blades.

In June 1986, the Veteran awakened with stiffness 
increased from the day before, and what was 
diagnosed as torticollis in the left scapular 
insertion area.  Ranges of motion were decreased.  
Robaxin and Motrin were prescribed.  A follow-up 
notation was that the stiff neck had been present 
for 24 hours; the neck was still tight but not as 
much as it had been before.  Diagnosis was 
torticollis and degenerative joint disease, C-6/C-
7.  He was confined to quarters.

In September 1977, it was specifically noted that 
the Veteran had had left shoulder and neck pain.  
He gave a history of similar findings and said he 
had been seen at a prior base for these symptoms.  
The neck pain had been present for 3-4 days and 
examination showed decreased range of motion.  
Diagnosis was muscle spasm for which he was given 
heat, told not to use pillows, and given Robaxin 
and ASA.

At the time the Veteran reopened his claim in 1991, 
he reported having had problems with both his arms 
including after football.

Recent treatment records from a private care-giver 
refers to low back pain thought to be due to 
trauma.  In November 2006, the Veteran noted 
worsening of his ongoing intermittent low back 
problems.  In addition, extensive MRIs of the 
lumbar spine in December 2006 showed changes at all 
levels.

One care-giver noted that there were some unknown 
problems involving both upper extremities all the 
way to the hands, but that he clearly had multi-
level foraminal compromise.  Computerized 
Tomography (CT) scans and magnetic resonance 
imaging (MRI)s had confirmed severe abnormalities 
of the cervical spine.  A CT myelogram showed 
multilevel foraminal disease of the cervical spine 
but it was noted that it was fairly symmetrical 
bilaterally.

Since the Veteran has not been specifically 
examined with regard to his left shoulder, it is 
unclear the nature of his current problems, and 
whether they are or are not due to service or to 
other service-connected disability.  

In this regard, however, the Board would note that 
he did have some left shoulder problems in service; 
and more importantly, recent specialized 
evaluations particularly at one private facility 
have identified the bilateral nature of the 
Veteran's shoulder problems and apparent 
radiculopathy from the cervical area.  Since the 
problems on the right side are now subject to 
service connection, similar problems with regard to 
the left shoulder must be further addressed. 

Based on the evidence of record with regard to 
lumbosacral strain and arthritis and a left 
shoulder disorder, additional development is 
required.  

Accordingly, the case was remanded for development to include 
the Veteran's providing any evidence he had with regard to 
his low back and left shoulder since service; and an 
examination by a VA orthopedist to respond to certain 
questions.  

The medical response to the above questions is of record, 
primarily dated in January and April 2009.  With regard to 
the left shoulder, although the Veteran seemed to reference 
difficulties with his left shoulder, and certain albeit mild 
impact on his daily living appears to have been identified on 
the examination, the examiner concluded that he only had 
right shoulder problems and that the examination was to 
assess those residuals.  X-rays were not obtained of the left 
shoulder and no further opinion was provided.

With regard to his low back, the examiner identified a number 
of low back symptoms and clinical findings, but concluded 
only that the degenerative joint and disc disease of the 
lumbosacral spine was not caused by or in service absent an 
indication of injury in service or anything other that a 
single lumbar strain.  There was no recognition or discussion 
of the more immediately relevant issue of whether there might 
have been impact by any of the other service-connected 
disabilities on the low back.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that the Board erred when it considered a claim in which 
the RO had not conformed to the dictates of an earlier Board 
remand.  However, also See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall where 
Board's remand instructions were substantially complied 
with).  But where the record before the Board is inadequate, 
a remand is mandatory rather than permissive.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); Sanders v. Derwinski, 1 
Vet. App. 88 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If he has any 
additional information including X-rays from the 
time of service to date regarding the low back and 
left shoulder disability for which he is seeking 
compensation, he should provide it, and VA should 
assist as feasible.

2.  The appellant should be examined by, and the 
opinion provided by, a physician who has not 
previously seen him, to determine the exact nature 
and extent of his left shoulder and low back 
disabilities and the probable etiology of both.  
The entire service and post-service medical file 
should be reviewed.  All pertinent tests should be 
undertaken including X-rays.  A copy of this remand 
must be made available to the examiner along with 
all of the evidence of record.

        The examiner should opine as to 
        
        (1) the nature, symptom logy and diagnoses of 
low back and/or left shoulder problems and 
        
        (2) whether they are 
        
        (a) at least as likely as not the result 
of service; 
        
        (b) whether they are in any way 
associable with service-connected disabilities 
including of the cervical and shoulder areas; 
and/or 
        
        (c) whether they are in any way 
contributed to and/or otherwise impacted by 
the other service-connected disabilities.

        Note: The term "at least as likely as not" 
does not mean merely within the realm of medical 
possibility, but rather that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to 
find in favor of causation as it is to find against 
it.  

3  The case should then be reviewed by the 
VARO/AMC, and if the decision remains 
unsatisfactory, a comprehensive SSOC should be 
issued, and the Veteran and his representative 
given a reasonable opportunity to respond.  The 
case should then be retuned to the Board for 
further appellate review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

